DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 30-35, 55-64, 66-68, 70, and 71 are pending in the application. Claim 30 is currently amended. Claims 1-29, 36-54, 65, and 69 have been canceled. Claim 71 is new. 

Response to Arguments
With regard to Applicant’s remarks dated March 29, 2021:
Regarding the rejection of claims 30-35, 55-64, 66-68, and 70 under 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant’s reliance on paragraph [0014] showing “such that use of computing-related resources by one or more resource provider services in accordance with those constraints are restricted to occur (or not to occur) in those particular geographical locations or areas” is acknowledged and is sufficient to establish a bare minimum support for the limitation in question. However, Examiner notes that “to occur (or not to occur)” is the only time the argued limitation “where data associated with the client making the request may not be stored” supported in the disclosure. While Applicants continue to maintain that this limitation is novel and non-obvious, limited disclosure pertaining to this feature is evidence of the contrary.
“the excluded geographic location of Pride is not used as a constraint in a request from a client”. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, identifying a geographic location as a constraint in a request from a client has already been shown by Chatley reference. Pride was relied on to demonstrate that a geographic location can be expressed in a negative form, i.e., instead of positively identifying qualifying locations, excluding non-qualifying locations. Examiner maintains that excluding other storage locations by positively reciting a storage location where data must be stored (as taught by Chatley) is analogous and obvious matter of design choice as specifically identifying a location where data may not be stored (as taught by Pride). Applicant’s own specification refers to this negative identification of a geographic location as an obvious variant “to occur (or not to occur)” and is the only place in the disclosure where this “exclusion” is ever mentioned. Applicant’s further arguments pertaining to teachings of Pride alone are directed at features that Pride was no relied on to teach. As mentioned above, Pride was only relied on to specifically teach identifying a location where data may NOT be stored as an obvious alternative to teachings of Chatley, the obviousness of which is clarified by Applicant’s own disclosure at paragraphs 0014 and 0015.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 71, it is unclear how the constraint (itself) identifying geographical location can be based on government-specified restrictions on use of data. It appears that the selection of the constraint might by based on government-specified restrictions on use of data in the identified location, but not the constraint itself. Applicants failed to identify where in the disclosure this feature is supported such as to provide clarity. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-35, 55-64, 66-68, 70, and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apelbaum et al. (US 2007/0076228 A1) in view of Averbuj et al. (US Patent 8,082,348 B1) in view of Chatley et al. (US 2009/0144416 A1) and in further view of Pride et al. (US 2012/0246734 A1).
As to claim 30, Apelbaum teaches a non-transitory computer-readable medium comprising stored contents that cause a computing system to implement functionality of an online service that provides persistent data storage services in a plurality of locations to multiple clients and performs operations (par. [0007], [0011]), the operations comprising:
obtaining, by the computing system [client management system 10] (Fig. 1) from a client [client 12] of the online service over one or more computer networks separating the client and the online service, a request for the online service to provide persistent data storage services for the client [client submits a request to define a “job” that includes a storage location for storing the processed data] (par. [0016], [0039]), wherein the request includes a constraint specified by the client, the constraint identifying location data specifying where data associated with the client may be stored [client request specifies a storage location of the plurality of storage locations where data is to be stored] (par. [0016], [0018], [0111], [0121]);
selecting, based on the location data, a location [accessing a storage location specified in the operator request, where dedicated workspace comprises multiple storage locations] in which to store the data associated with the client [output data is stored at the location identified by the client and reserved for client use] (par. [0016], [0038]); and 

Apelbaum fails to expressly teach that the location in the request is specifically a “geographic” location. Apelbaum also fails to expressly teach that the constraint specifies where data associated with the client may NOT be stored.
Averbuj is directed to selecting an instance of a resource based on geographic proximity and other criteria (abstract). In particular, Averbuj teaches that a location [of a resource] is a geographic location (col. 5 lines 1-7). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Apelbaum by selecting an instance of a resource based on geographic proximity and other criteria in order to utilize storage resources that are closer and thus place less load on the network as well known in the art.
Averbuj fails to expressly teach that there are multiple storage devices in a geographical location.
Chatley teaches a request for the online service for the client includes a constraint identifying geographical location associated with the client [file uploading request includes a geocode value] (abstract, par. [0024]). Chatley also teaches that the geographical location data specifies where data associated with the client making the request may be stored [customer chooses to store files wholly within the continental United States, dictating that those files must never be shipped overseas] (par. [0101] in Chatley).

Pride is directed to end-to-end licensing of digital media assets (abstract). In particular, Pride teaches specifically identifying a location where data may NOT be stored/utilized [inbound right excluded geographic location that identifies a geographic location for which media asset may not be licensed] (claim 17). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Apelbaum in view of Averbuj and Chatley by allowing the user of Chatley specify a country or any other geographical area where the user does not want to store files, in order to, instead of explicitly specifying the continental United States as location where data associated with the client may be stored, the client is given an option to exclude all other countries where data may not be stored, arriving at the same result of only allowing data to be stored in the US location, which would have been an obvious variant of expressing the same objective. 

select, before the storing of the data from the client on the one or more storage devices in the geographical location, the one or more storage devices from multiple storage devices [resources being servers that store data] of the online service in the geographical location based on the additional constraint, wherein the one or more storage devices satisfy the additional constraint (col. 1 line 65 to col. 2 line 2 in Averbuj). 
Chatley also teaches selecting, from multiple storage devices of the online service in a geographical location, one or more storage devices that satisfy an additional constraint [selecting a node or series of nodes within a geographical region that satisfy specified quality of service, no wait or queuing, etc.] (par. [0101]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Apelbaum by select, before the storing of the data from the client on the one or more storage devices in the geographical location, the one or more storage devices from multiple storage devices of the online service in the geographical location based on the additional constraint in order to utilize storage resources that have lighter load.

As to claim 32, Apelbaum in view of Averbuj teaches generating, before the storing of the data associated with the client on the one or more storage devices in the geographical location, additional data to be stored for the client based at least in part on 

As to claim 33, Apelbaum in view of Averbuj teaches that the computing system is part of a constraint manager system (Fig. 1 in Apelbaum), and wherein the storing of the data associated with the client on the one or more storage devices in the geographical location includes providing, by the computing system, information from the client to the online service about the geographical location (col. 1 line 65 to col. 2 line 2; col. 4 line 48 to col. 5 line 8 in Averbuj).

As to claims 34 and 59, Apelbaum in view of Averbuj and Chatley teaches that the plurality of geographical locations includes locations in multiple countries, and wherein the geographical location is in one of the multiple countries that satisfies the constraint identifying the geographical location data (par. [0016], [0119] in Chatley).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote storage resources of Averbuj to be located around the world in different countries in order to assure storage reliability and allow clients of Apelbaum to store data more efficiently when they travel abroad.


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote storage locations of Averbuj to be located around the world and inherently under authority of distinct legal entities in order to assure storage reliability and allow clients of Apelbaum to store data more efficiently when they travel abroad.

As to claim 55, Apelbaum in view of Averbuj, Chatley, and Pride teaches a computer-implemented method, comprising steps as discussed per claim 30 above.

	As to claims 56-58, Apelbaum in view of Averbuj, Chatley, and Pride teaches all the elements as discussed per claims 31-33 above.

As to claims 61 and 66, Apelbaum in view of Averbuj and Chatley teaches that the constraint includes at least one of an indication of a geographical area with government-specified boundaries, or an indication of a geographical area to which an indicated law applies (par. [0016], [0119], [0123] in Chatley).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Apelbaum in view of Averbuj by having 

As to claim 62, Apelbaum in view of Averbuj and Chatley teaches that the additional constraint includes an indication of a degree of proximity between multiple computing-related resources or an indication of a degree of proximity to an indicated entity [constraints consider geographic proximity, resource utilization, network utilization, and/or maintenance of peering agreements] (col. 4 line 61 to col. 5 line 7 in Averbuj).

As to claim 63, Apelbaum in view of Averbuj and Chatley teaches that the additional constraint includes multiple constraints comprising a degree of proximity of one or more computing-related resources to an indicated geographical location [constraints consider geographic proximity, resource utilization, network utilization, and/or maintenance of peering agreements] (col. 4 line 61 to col. 5 line 7 in Averbuj).

	As to claim 64, Apelbaum in view of Averbuj, Chatley, and Pride teaches a system (Fig. 1 in Apelbaum, Fig. 1 in Averbuj), comprising:
a first one or more computing systems comprising a plurality of storage devices (Fig. 3 in Apelbaum; Fig. 2 in Averbuj);
a second one or more computing systems implementing one or more services within the resource provider system (Fig. 3 in Apelbaum; Fig. 2 in Averbuj), the one or 

As to claims 67 and 68, Apelbaum in view of Averbuj, Chatley, and Pride teaches all the elements as discussed per claims 31, 62, and 63 above.

As to claim 70, Apelbaum in view of Averbuj, Chatley, and Pride teaches selecting, based on the geographical location data, a different geographical location in which to store a portion of the data associated with the client; and storing the portion of the data associated with the client on one or more storage devices in the different geographical location [selecting different locations based on proximity and other factors] (par. [0038] in Apelbaum; col. 5 lines 1-7 in Averbuj; par. [0102] in Chatley).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Apelbaum in view of Averbuj by selecting, based on the geographical location data, a different geographical location in which to store a portion of the data associated with the client; and storing the portion of the data associated with the client on one or more storage devices in the different geographical location in order to store copy of customer’s files at a different city based on the specified geographical location data (i.e., United States) to minimize latency when customer travels (par. [0102] in Chatles).

As to claim 71, Apelbaum in view of Averbuj, Chatley, and Pride teaches that the constraint identifying geographical location is based on government-.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442